t c memo united_states tax_court sudhir p srivastava and elizabeth s pascual petitioners v commissioner of internal revenue respondent docket no filed date michael d cropper for petitioners w mark scott for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and penalties on the federal_income_tax for and of sudhir p srivastava petitioner and elizabeth s pascual pascual as follows deficiency year dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number the deficiency for is for petitioners' short taxable_year that began on date and ended date all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated the issues for decision are whether petitioners may exclude from their gross_income contingent fees of dollar_figure paid to their attorneys from the settlement proceeds of petitioner's personal injury suit we hold they may not whether under sec_104 petitioners may exclude from their gross_income the entire amount of the settlement petitioner received in we hold a portion of the amount petitioner received in settlement is attributable to punitive_damages and interest and is taxable_income to petitioners in the year it was received whether petitioners may deduct the attorney's_fees under sec_162 we hold they may not deduct the attorney's_fees under sec_162 but they may deduct the fees under sec_212 to the extent set out below whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for and we hold they are to the extent set out below findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioners were husband and wife during the taxable years at issue and filed and form sec_1040 u s individual_income_tax_return using the status of married filing joint_return at the time the petition in this case was filed petitioners resided in midland texas petitioner and pascual are medical doctors in petitioner graduated from a medical school in india he came to st louis in for a residency in general surgery and later went to canada to complete a residency in general and cardiothoracic surgery in petitioner returned to the united_states to practice medicine in texas petitioner is certified as having an adequate level of training and practice for the cardiac surgery specialty by the american board_of specialties surgery and by the american board_of thoracic surgery the lawsuit in and petitioner was practicing as a cardiovascular thoracic surgeon in san antonio texas on date a san antonio television station kens-tv began broadcasting a series of investigative reports about petitioner and his practice entitled a second opinion kens-tv is a wholly owned subsidiary of harte-hanks television inc which in turn is owned by harte-hanks communications inc harte-hanks television inc and harte-hanks communications inc are referred to hereinafter as harte-hanks the reports claimed that petitioner performed unnecessary surgery and delivered poor quality medical_care the reports alleged acts that would be criminal under the laws of texas as a result of the broadcast reports petitioner's reputation and medical practice were destroyed his hospital privileges were revoked his medical malpractice insurance was canceled and he was subjected to multiple malpractice suits after the series aired petitioner brought suit in the 224th judicial district_court of bexar county texas based upon defamation due to libelous and false statements invasion of privacy infliction of emotional distress tortious interference with contracts libel per se and loss of medical practice patients and potential patients petitioner pled for actual damages in an amount in excess of dollar_figure and punitive_damages in an amount in excess of dollar_figure million with prejudgment_interest on damages and interest on the judgment at the legal rate from date of judgment the case was tried before a jury in san antonio during march and date resulting in a verdict on date the jury found that the broadcast series was defamatory and false impeached the honesty integrity virtue or professional the suit was styled sudhir srivastava m d vs harte- hanks television inc d b a kens-tv and harte-hanks communication inc reputation of petitioner and exposed him to public hatred ridicule or financial injury and that the television station acted with knowledge of the falsity or with reckless disregard for the truth or falsity of the subject matter of the broadcasts the jury also found that the series constituted an intentional infliction of emotional distress and trauma on petitioner the jury awarded petitioner dollar_figure in actual damages composed of the following amounts dollar_figure for loss of past earnings from his medical practice dollar_figure million for loss of future earning capacity dollar_figure million for past mental anguish including embarrassment and humiliation dollar_figure for future mental anguish dollar_figure for loss of past reputation and dollar_figure for future loss of reputation in addition the jury awarded punitive_damages of dollar_figure bringing the total award to dollar_figure million plus interest petitioner moved for a posttrial amendment of his pleadings to allow for damages in excess of dollar_figure the total amount he initially sought in his suit and the court allowed petitioner to amend his pleadings to conform to the adduced proof and the jury's verdict the district_court then entered judgment the judgment of the dollar_figure in actual damages the court found that dollar_figure represented actual damages that had occurred between the date of the broadcast and the date of the judgment prejudgment_interest of dollar_figure had accrued on this portion of the award which brought the total actual damages and prejudgment_interest to dollar_figure and the total actual and punitive_damages and prejudgment_interest to dollar_figure postjudgment interest of percent per annum as provided by texas law was ordered to be paid on this total sum after the judgment was entered harte-hanks moved for a new trial but its motion was denied on date on date harte-hanks appealed the case to the court_of_appeals for the fourth court_of_appeals district san antonio however while the appeal was pending the parties agreed to settle the insurance coverage harte-hanks' insurance coverage which insured it against loss attributable to petitioner's claims against it was tiered that is no insurance_company provided coverage for the full range of harte-hanks' potential liability rather insurance was provided by several companies and each insurance_company provided coverage for a defined level of liability the television station's insurance coverage was provided as follows insurance_company layer of insurance coverage lower tier continental casualty co continental american casualty company1 first dollar_figure million same as continental mission insurance_company mission dollar_figure million to dollar_figure million western employer's casualty western dollar_figure million to dollar_figure million this case was styled harte-hanks television inc and harte-hanks communications inc appellants vs sudhir srivastava m d appellee columbia casualty company columbia hudson insurance_company hudson dollar_figure million to dollar_figure million co-insurer with columbia upper tier federal insurance_company federal above dollar_figure million continental and american casualty hereinafter are collectively referred to as continental after the judgment had been communicated to the insurance_companies and while the appeal of the judgment was pending petitioner learned that mission had been declared insolvent and western was functionally insolvent the insolvency of these two companies created an uninsured gap in harte-hanks' coverage between the dollar_figure million and dollar_figure million levels which harte-hanks had to cover to activate coverage at the upper levels the settlement agreement on date after prevailing at the trial level but before he was aware that the two insurance_companies were insolvent petitioner attempted to settle the entire case with harte-hanks for dollar_figure million dollar_figure to settle the actual damages and dollar_figure to settle the punitive_damages although this offer was rejected the parties continued to negotiate on date after he became aware of the insurance companies' insolvency petitioner authorized his attorneys to settle with the lower tier insurance_companies the first dollar_figure million of coverage for dollar_figure and to make a demand for settlement upon the upper tier insurance_company federal for dollar_figure million on date upon authorization of petitioner a partial settlement agreement the agreement was entered into by petitioner petitioner's attorneys and harte-hanks the agreement provided for a payment to petitioner of dollar_figure from harte-hanks and its insurers of that amount continental agreed to pay dollar_figure and harte-hanks agreed to pay dollar_figure million to settle the first dollar_figure million in principal liability of the judgment harte-hanks agreed to pay dollar_figure to settle the principal_amount of the judgment between dollar_figure million and dollar_figure million and to the extent necessary to settle all postjudgment interest liability on the first dollar_figure million of the judgment columbia and hudson agreed to pay dollar_figure million to settle the principal_amount of the judgment between dollar_figure million and dollar_figure million in reaching agreement none of the payors considered whether the amounts they were paying were for actual or punitive_damages nor did the payors or petitioner discuss any allocation of the settlement amount between actual or punitive_damages instead the parties regarded the judgment as a claim that totaled in excess of dollar_figure million considered the tiered_structure of the insurance coverage and tried to work out a settlement that preserved petitioner's claim against the upper tier insurer and resolved his claim against the lower tier insurers federal did not participate in the settlement negotiations nor did it join in the appeal of the trial court's judgment after the agreement was entered into federal filed a continued the contingency fee although petitioner was represented at trial by the law firm of branton hall petitioner was initially represented in his suit by racehorse haynes and his law firm the haynes firm petitioner's payment agreement with the haynes firm was a straight fee arrangement however due to difficulties associated with the dissolution of the haynes firm petitioner's case languished by the time petitioner hired branton hall on date he could not afford to pay the attorneys by the hour therefore he agreed to a contingency fee arrangement the payment arrangement was characterized by jim branton branton as a standard contingent_fee arrangement in addition to providing that all expenses necessary to prepare the case for settlement or trial as well as expenses for trying the case were to be paid_by the client the fee contract provided in relevant part that the undersigned hereinafter called clients employ the law firm of branton hall p c hereinafter called attorneys understanding that the legal services rendered and to be rendered will be by attorneys of the professional_corporation at its discretion clients hereby sell convey and assign to branton hall p c as consideration for said services a forty percent interest in and to any and all causes of action claims demands judgment or recoveries which continued motion seeking a declaratory_judgment that it had no liability for insurance coverage for any loss or damages arising out of the judgment obtained against harte-hanks by petitioner federal's motion was granted and a judgment was entered on date and subsequently affirmed by the court_of_appeals for the fifth circuit 2_f3d_98 5th cir clients may hold or receive because of damages and injuries received and sustained by dr sudhir srivastava and dr elizabeth pascual as a result of the television broadcasts on channel in date it is further agreed that this contract does not include the appeal of any judgment and in the event of an appeal from any judgment clients shall advance the anticipated costs of appeal and the percentage contingent_fee interest shall be increased from forty percent to fifty percent later while the settlement negotiations were in progress branton hall hired franklin s spears spears in an of- counsel capacity to aid the firm with the appeal of petitioner's suit spears was also paid on a contingency fee basis spears' contract with branton hall provided that he would be paid a contingency fee of dollar_figure for the preparation of petitioner's briefs upon recovery_of the total amount of the judgment and a proportionally lesser amount if less than the total amount of the judgment was obtained in the event of a partial settlement before the preparation and submission of petitioner's briefs spears would collect an amount determined on a sliding scale for each dollar_figure million received in settlement when the case settled spears was paid dollar_figure off the top that is the fee due spears was deducted from the settlement proceeds before calculating the amount due branton hall branton hall was paid dollar_figure percent of the settlement proceeds reduced by the dollar_figure paid to spears petitioner received the balance of the proceeds dollar_figure from which petitioner paid branton hall dollar_figure for legal expenses petitioners did not include any portion of the settlement proceeds in their income in the notice_of_deficiency respondent determined that the amounts paid to the attorneys did not reduce the amount of the settlement proceeds includable in petitioners' gross_income however respondent allowed the attorney's_fees as a schedule a miscellaneous itemized_deduction opinion issue whether petitioners may exclude from their gross_income contingent fees paid to their attorneys respondent determined that petitioners received dollar_figure in settlement of their claim and that they may not exclude from their gross_income the portion of the settlement proceeds paid to branton hall petitioners assert that they never realized the amount_paid to branton hall because they assigned branton hall a 40-percent-ownership interest in the cause of action furthermore petitioners assert that this issue was settled by the court_of_appeals for the fifth circuit in 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 we disagree with petitioners that cotnam controls the court's decision herein this case is appealable to the court_of_appeals for the fifth circuit and under the golsen_rule we follow the law of the circuit in which a case is appealable 54_tc_742 affd 445_f2d_985 10th cir the court of appeals' decision in cotnam v commissioner supra is based upon an interpretation of alabama state law this case involves an interpretation of texas state law the golsen_rule is therefore not applicable see golsen v commissioner supra pincite in the cotnam case the taxpayer had entered into a contingent_fee arrangement with her attorneys under which the taxpayer agreed to pay the attorney sec_40 percent of any amount recovered on a claim that they litigated on her behalf the taxpayer received a judgment on the claim and a check in the amount of the judgment was made payable to both her and the attorneys the attorneys retained their share of the proceeds and remitted the balance to the taxpayer the commissioner treated the amount of the judgment as taxable_income and allowed a deduction for the attorney's_fees in holding that the amount retained by the attorneys was not includable in the taxpayer's gross_income the court_of_appeals for the fifth circuit concluded that under applicable state alabama law the contingent_fee operated to assign to the attorneys anequitablelien and interest as to percent of the judgment as stated in the provision of the alabama code relied upon by the court_of_appeals for the fifth circuit upon suits judgments and decrees for money attorneys shall have a lien superior to all liens but tax_liens and no person shall be at liberty to satisfy said suit judgment or decree until the lien or claim of the attorney for his fees is fully satisfied and attorneys at law shall have the same continued cotnam v commissioner supra pincite the state of texas unlike the state of alabama does not regulate attorney's liens by statute instead texas relies upon common_law for authority on this issue thomson v findlater hardware co s w tex civ app in texas an attorney's lien is paramount to the rights of the parties in the suit and is superior to other liens on the money or property involved in re willis bankr bankr e d tex however a lien is neither property nor a debt but a right to have satisfaction out of property to secure the payment of the debt crutcher v continental natl bank s w 2d tex app texas bank trust co v custom leasing inc s w 2d tex civ app windham v citizens natl bank s w 2d tex civ app in texas an attorney at law has not been given a general lien on a cause of action or a judgment or money until it was collected and in his hands finkelstein v roberts s w tex civ app furthermore while an attorney has a lien on money collected by him for his client he has no such lien for the debt in the hands of the debtor before continued right and power over said suits judgments and decrees to enforce their liens as their clients had or may have for the amount due thereon to them 263_f2d_119 n 5th cir quoting ala code sec_64 quotation marks omitted affg in part and revg in part 28_tc_947 the money has been collected thomson v findlater hardware co supra pincite nor does a lien create an ownership_interest in the attorney p t manufacturing co v exchange sav loan association s w 2d tex app holders of valid mechanic's lien who had not foreclosed could not sue for conversion as they were not owners and did not have legal right to possession we do not find under the common_law of texas that because petitioner's attorneys were entitled to secure their earned contingent_fee with a lien on the proceeds the lien was a conveyance of an ownership_interest in the settlement proceeds we turn next to petitioners' assertion that they never realized the amount_paid petitioner's attorneys as they transferred to branton hall a 40-percent ownership_interest in petitioner's cause of action petitioners submit the contingency fee agreement as evidence of the transfer the question before us is to what extent if any petitioner could transfer to his attorneys an interest in his cause of action we must look to the law of texas for the answer to the question thus posed our determination in this regard should according to the mandate of the supreme court of the united_states in 387_us_456 be predicated on state law and the state's highest court is the best authority on its own law in dow chem co v benton s w 2d tex the supreme court of texas decided the issue of whether an attorney may prosecute a cause of action on his own behalf to secure a contingent_fee after his client has been properly dismissed from the case the attorneys argued that the contingent_fee contract created in them an immediate vested unrestricted separate and distinct interest in the plaintiff's cause of action in holding the attorneys may not litigate a case after their client has been dismissed the supreme court of texas found that attorneys operating under a contingent_fee contract do not have rights in a cause of action equal to those of their clients id pincite the court first noted the fact that as the case involved the attorney-client relationship it could not regard the case as one involving an ordinary assignment devoid of public policy considerations the court stated that the basic fallacy of the attorney's position was that it ignored the fact that the lawyer's rights based on the contingent_fee contract are wholly derivative from those of his client in texas the attorney- client relationship is one of principal and agent id the contingent_fee contract which the texas supreme court characterized as the usual one provided that the plaintiff agreed to sell transfer assign and convey to my said attorneys the respective undivided interests in and to my said claim and to any judgment or judgments that i may obtain dow chem co v benton s w 2d tex the contract further provided that if the case settled before filing of suit the attorneys were to receive one-third of whatever was recovered for the plaintiff and they would receive greater percentages if the suit was filed or appealed after trial id furthermore the court stated that there is but one cause of action our decisions uphold an agreement to assign a part of the recovery on the cause of action to the attorney but we have never held that the cause of action is divisible and may be tried for only a percentage of the cause of action id emphasis added an attorney with a contingent_fee contract is not so directly interested in the subject matter of a lawsuit as to make him a party thus texas attorneys operating under a contingent_fee contract do not have the same rights as their clients in the cause of action we conclude therefore that under the facts and circumstances of this case branton hall and spears had no ownership_interest in petitioner's claim before settlement consequently in analyzing this issue we consider petitioner's contingent_fee agreement an agreement to assign a part of the recovery on the cause of action to his attorneys state law determines what property rights and interests a taxpayer has but federal_law determines the consequences of such rights and interests for tax purposes lyeth v hoey 305_us_7 the court clarified that its holding does not necessarily apply to the case where a plaintiff has assigned a portion of his cause of action to an independent third party see brenan v lamotte s w 2d tex civ app contract of employment which stated we do hereby sell transfer assign and convey unto our attorney an undivided_interest in whatever plaintiffs may realize out of decedent's_estate held executory_contract for contingent_fee contract did not convey interest in estate an attorney's right to compensation pursuant to a contingency fee agreement is a property right determined under applicable state law 503_us_393 marre v united_states 117_f3d_297 5th cir 76_f3d_658 5th cir under texas state law a contingency fee agreement is generally considered to be an executory_contract in re willis supra pincite brenan v lamotte s w 2d tex civ app white v brookline trust co s w 2d tex civ app therefore as a general_rule an attorney does not receive a legal or equitable interest pursuant to a contingency fee contract until the contingency actually occurs in re willis bankr pincite although it is unclear what constitutes the defining moment at which the contingency occurs at minimum the contingency cannot occur before judgment is affirmed on appeal or when the time for filing an appeal has lapsed marre v united_states supra pincite comparing lee v cherry s w 2d tex app explaining that an executory_contract is one that is still unperformed by both parties or one with respect to which something still remains to be done on both sides white v brookline trust co supra contingency occurs after prosecuting or defending to final judgment all suits carroll v hunt s w 2d tex commn app contingency occurs after successful termination of the litigation once the contingency occurs the attorney has a lien on the judgment or settlement securing his services in re willis supra pincite accordingly until the contingent_fee agreement between petitioner and branton hall ripened through finalization of the lawsuit it was executory once the contingency occurred the attorneys were entitled to a lien on the funds which ultimately was satisfied when they received payment according to the terms of the agreement the supreme court has held that the rule that income is not taxable until realized has never been taken to mean that the taxpayer who has fully enjoyed the benefit of the economic gain represented by his right to receive income can escape taxation because he has not himself received payment of it from his obligor taxation may occur when he has made such use or disposition of his power to receive or control the income as to procure in its place other satisfactions which are of economic worth t he import of the statute is that the fruit is not to be attributed to a different tree from that on which it grew 311_us_112 citation omitted it is for this reason that taxation cannot be escaped by anticipatory arrangements and contracts however skillfully devised to prevent the settlement amount when paid from vesting even for a second in the man who earned it 281_us_111 it is clear that petitioner enjoyed the full benefit of the settlement amount by using it to pay his attorneys for their services it is equally clear that as petitioner's attorneys could not be parties in the cause of action and did not otherwise have rights in the cause of action equal to those of petitioner in the terms of lucas v earl supra the attorneys did not own any portion of the tree from which the settlement proceeds were derived accordingly we find that petitioners realized benefit from the entire amount of the settlement proceeds and they may not exclude from their gross_income the portion of the settlement proceeds paid to branton hall and spears issue whether under sec_104 petitioners may exclude the entire settlement amount from their gross_income respondent and petitioners agree that the amount received by petitioner for actual damages is excludable from petitioners' income under sec_104 respondent determined that the dollar_figure settlement amount should be allocated proportionally to the judgment of dollar_figure in actual damages dollar_figure in punitive_damages and prejudgment_interest of dollar_figure petitioners assert that as dollar_figure is exactly the amount that petitioner initially pled as actual damages and as it is we note that this method of allocation was approved in 70_f3d_34 5th cir affg in part revg in part and remanding 102_tc_116 see also rozpad v commissioner tcmemo_1997_528 the judgment albeit not final nonetheless furnishes an adequate guideline for allocation by the commissioner to the extent that it is composed of both compensatory_damages and prejudgment_interest affd __ f 3d __ 1st cir date less than the amount awarded by the jury for only actual damages the entire settlement amount is excluded from their gross_income under sec_104 respondent's determination is presumed correct and petitioners bear the burden of proving that respondent's determinations are erroneous rule a 290_us_111 we have often been asked to decide the proper allocation of proceeds of a settlement agreement in the context of sec_104 it is well settled that express allocations in a settlement agreement will be respected to the extent that the settlement agreement is entered into by the parties at arm's length and in good_faith 70_f3d_34 5th cir affg in part revg in part and remanding 102_tc_116 if a lawsuit is settled but no express allocations are made in the settlement agreement we must consider the pleadings the jury awards or any court orders or judgments robinson v commissioner t c pincite in order to characterize income as taxable under sec_61 or excluded from taxation under sec_104 we must ascertain in lieu of what were damages awarded or paid 87_tc_236 affd 835_f2d_67 3d cir in the instant case the partial settlement agreement does not specify how the dollar_figure settlement amount is allocated between actual and punitive_damages or between principal and interest accordingly we consider all the facts and circumstances to ascertain in lieu of what the settlement amount of dollar_figure was paid id we do not find that the evidence supports petitioners' assertion that none of the amount_paid in settlement was paid in lieu of either punitive_damages or interest to the contrary the partial settlement agreement shows that harte-hanks agreed to pay and petitioner agreed to accept dollar_figure in satisfaction of the principal_amount of the judgment between dollar_figure million and dollar_figure million and to extinguish any and all postjudgment interest liability on the first dollar_figure million of the judgment furthermore columbia and hudson agreed to pay and petitioner agreed to accept dollar_figure million in satisfaction of the principal_amount of the judgment between dollar_figure million and dollar_figure million columbia's and hudson's liability threshold was dollar_figure million and the judgment provided total actual damages of dollar_figure columbia and hudson would not have paid dollar_figure million unless they thought prejudgment_interest and punitive_damages would total at least dollar_figure harte-hanks' agreement to pay postjudgment interest and columbia's and hudson's actual payment of several millions of dollars speak with a voice heard more clearly than petitioners' assertions we find that petitioners have not carried their burden of proving that respondent's determinations are erroneous on brief respondent proposes an alternative method of allocation which he concedes may be the most proper methodology to use to allocate the settlement payment under this alternative method it is presumed that actual damages would be paid before prejudgment_interest postjudgment interest or punitive_damages and that prejudgment_interest would be paid before punitive_damages under this methodology the combined dollar_figure payment made by continental and harte-hanks which was the amount agreed upon to settle harte-hanks' liability for the first dollar_figure million of damages is allocated to settle dollar_figure million of the dollar_figure of actual damages provided by the judgment accordingly petitioners would exclude dollar_figure under sec_104 as the settlement amount they received for dollar_figure million worth of the actual damages harte-hanks paid dollar_figure to settle the principal_amount of the judgment between dollar_figure million and dollar_figure million and to the extent necessary to settle all postjudgment interest on the first dollar_figure million of the judgment this amount is allocated to actual damages of dollar_figure prejudgment_interest of dollar_figure and postjudgment interest of dollar_figure accordingly dollar_figure of the dollar_figure payment is allocated to actual this figure equals the dollar_figure total actual damages minus the dollar_figure million actual damages which were settled for dollar_figure respondent calculated postjudgment interest on the first dollar_figure million of the judgment assuming a period of days from date the judgment date to date the date of the partial settlement agreement a 365-day calendar_year and a rate of percent per annum damages and the remaining dollar_figure is allocated to prejudgment and postjudgment interest finally the dollar_figure million paid_by columbia and hudson to settle their liability for coverage between dollar_figure million and dollar_figure million is allocated entirely to prejudgment_interest and punitive_damages at this level all of the dollar_figure in actual damages has been exhausted in addition to dollar_figure of prejudgment_interest and all of the postjudgment interest furthermore the settlement amount of dollar_figure million for dollar_figure million of liability dollar_figure million minus dollar_figure million reflects the diminished likelihood of petitioner's recovering damages and interest in an amount above dollar_figure million if the case was appealed extending respondent's alternative method of allocation we find that of the dollar_figure million paid_by columbia and hudson dollar_figure was paid in lieu of prejudgment_interest and dollar_figure was paid in lieu of punitive damagesdollar_figure this amount is calculated by multiplying the dollar_figure paid_by harte-hanks by dollar_figure of remaining actual damages divided by the sum of the dollar_figure actual damages dollar_figure prejudgment_interest and dollar_figure postjudgment interest in the alternative allocation scheme respondent assumed that the prejudgment_interest would be paid before the punitive_damages the prejudgment_interest totaled dollar_figure of which dollar_figure was already settled out of the dollar_figure payment by harte-hanks columbia and hudson would therefore pay the balance of the prejudgment_interest dollar_figure before they paid any punitive_damages the portion of columbia's and hudson's payment allocated to interest is calculated by dividing the balance of the prejudgment_interest by columbia's and hudson's total liability dollar_figure million continued accordingly on the basis of all the facts and circumstances of this case we find that dollar_figure of the settlement proceeds was paid to petitioner in lieu of actual damages which is excluded from gross_income under sec_104 and dollar_figure was paid in lieu of punitive_damages and interest which is included in gross_income under sec_61 issue deductibility of attorney's_fees under sec_162 in the notice_of_deficiency respondent allowed petitioners a deduction under sec_212 and sec_265 for legal fees allocable to the taxable_portion of the settlement proceeds petitioners assert in their reply brief that if this court finds that petitioners realized the amount_paid to petitioner's attorneys they are entitled to deduct that amount under sec_162 as an ordinary_and_necessary_expense incurred during the taxable_year in carrying_on_a_trade_or_business in analyzing the issue of whether the attorney's_fees were an expense incurred for the production_or_collection_of_income under sec_212 or as an ordinary_and_necessary_expense under sec_162 we consider the origin and character of the claim with respect to which the litigation expense was incurred 372_us_39 continued and multiplying that amount by their dollar_figure million payment similarly the amount allocated to punitive_damages is calculated by dividing the balance of their liability dollar_figure million minus dollar_figure by their total liability dollar_figure million and multiplying that amount by their dollar_figure million payment as there is no general federal common_law of torts nor controlling definitions in the tax code we must look to state law to analyze the nature of the claim litigated 287_us_103 state law creates legal interests federal_law determines when and how to tax petitioner's personal injury suit was for libel a defamation action all defamatory statements whether libel or slander attack a person's good namedollar_figure see macfadden publications inc v wilson s w 2d tex civ app whether the defamatory attack is on the personal reputation or the professional reputation of the individual the defamation is personal in nature gulf at life ins co v hurlbut s w 2d tex app the action of defamation is to protect the personal reputation of the injured party whereas the action for injurious falsehood or business disparagement is to protect the economic interests of the injured party against pecuniary loss revd and remanded on other texas law provides the following a libel is a defamation expressed in written or other graphic form that tends to blacken the memory of the dead or that tends to injure a living person's reputation and thereby expose the person to public hatred contempt or ridicule or financial injury or to impeach any person's honesty integrity virtue or reputation or to publish the natural defects of anyone and thereby expose the person to public hatred ridicule or financial injury tex civ prac rem code ann sec_73 west grounds s w 2d tex in newspapers inc v matthews s w 2d tex the texas supreme court reaffirmed that a business is not the subject of libel and that the defamation if any is of the owner of the business and not the business itself whether the owner be an individual partnership or corporation if as a result of defamatory statements attacking the individual's character the individual suffers some impairment of his professional relationships--in this case petitioner's relationship with his patients and hospitals--the injury is to the person although it may have derivative consequences for the business 716_f2d_693 9th cir a defamatory attack on one's character should not be confused with the damage that flows from that injury revg 79_tc_398 see also 87_tc_1294 holding 79_tc_398 revd 716_f2d_693 9th cir will no longer be followed by this court and expressing agreement with the reasoning for its reversal by the court_of_appeals for the ninth circuit affd 848_f2d_81 6th cir as the defamation of an individual is a personal injury under the law of texas the expenses of litigating petitioner's claim for personal injury are not deductible as ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business petitioner cites 102_tc_465 vacated and remanded without published opinion 84_f3d_433 5th cir as authority for deducting the costs of litigating a personal injury suit as a business_expense we disagree in mckay the taxpayer was an employee who brought suit for wrongful termination breach of employment contract rico and punitive_damages the taxpayer was awarded damages for lost compensation future damages and punitive_damages for wrongful malicious and oppressive acts by his employer after trial the parties settled and the settlement agreement provided that sums were paid in extinguishment of the taxpayer's tort claim for wrongful discharge and extinguishment of his breach of contract claim in the settlement agreement the parties agreed that the amount attributable to the wrongful discharge claim represented compensatory_damages excludable under sec_104 and the amount allocable to the breach of contract claim was includable in income under section dollar_figure finding that the allocations were the result of an arm's-length negotiation between hostile adversaries this court accepted the express allocations in the settlement agreement id pincite the court_of_appeals for the fifth circuit vacated our decision in this case citing 515_us_323 the court_of_appeals held that the damages attributable to the taxpayer's wrongful discharge claim were not excludable under sec_104 because they were not received on account of a personal injury mckay v commissioner 84_f3d_433 5th cir vacating and remanding without published opinion 102_tc_465 we held that under sec_265 the portion of the attorney's_fees allocable to the settlement amount for wrongful discharge was not deductible but the portion of the attorney's_fees allocable to the taxable_portion of the suit the breach of contract action was deductible under sec_162 the facts of mckay v commissioner supra are clearly distinguishable from the facts of this case in mckay the taxpayer had two causes of action--one arising from the law of torts the other from the law of contracts the taxpayer in mckay received separate settlement amounts for each claim in this case petitioner has brought suit for a claim in tort personal injury furthermore the damages petitioner received all flow from the personal injury suit mckay v commissioner supra is therefore inapposite we agree with respondent's determination that the portion of petitioner's legal expenses allocable to the punitive_damages and the interest received on the award are deductible under sec_212 as expenses paid for the production_of_income this treatment is consistent with other cases in which the taxpayer received damages in a defamation action see eg roemer v commissioner supra pincite 80_tc_1104 sec_265 however disallows deductions for amounts that are allocable to tax-exempt_income consequently only the attorney's_fees attributable to punitive_damages and interest are deductible in church v commissioner supra we used the following formula to calculate the correct deduction total attorney's_fees nonexempt_income deductible and legal expenses x ----------------- expenses total award we have held that a portion of the settlement proceeds is attributable to punitive_damages and interest and is includable in petitioners' income accordingly we find that dollar_figure of attorney's_fees and legal expenses is deductible under sec_212 as a miscellaneous itemized expense issue accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for accuracy-related_penalties for the substantial_understatement of tax under sec_6662 of dollar_figure and dollar_figure for and respectively see sec_6662 petitioners assert that they are not liable for the penalty because there was substantial_authority for their reporting position and they relied upon the advice of their professional tax adviser sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b sec_6662 provides that sec_6662 shall apply to any portion of the underpayment attributable to any substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebate sec_6662 after adjustments respondent determined that the amounts of tax required to be shown on the returns are dollar_figure and dollar_figure and the amounts of the understatements of tax are dollar_figure and dollar_figure for and respectively as each of these understatement amounts exceeds the greater of percent of the tax required to be shown on the return or dollar_figure for the year at issue respondent applied the penalty sec_6662 provides that the amount of the understatement shall be reduced by the portion of the understatement that is attributable to the tax treatment of any item if there is or was substantial_authority for such treatment the substantial_authority standard is an objective standard respondent determined that computational adjustments should be made for which would preclude petitioners from claiming deductions for personal exemptions eliminated their deductions for medical_expenses adjusted the amounts of self- employment_tax and the deduction for self-employment_tax and increased the allowance for charitable_contributions respondent determined that computational adjustments should be made for which would adjust petitioners' deduction for charitable_contributions to conform with the percentage limitations involving an analysis of the law and application of the law to relevant facts sec_1_6662-4 income_tax regs there is substantial_authority for the tax treatment of an item if at the time the return containing the item is filed or on the last day of the taxable_year to which the return relates the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatmentdollar_figure sec_1_6662-4 iv c income_tax regs it is the taxpayer's responsibility to establish he is not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 petitioners did not report any of the settlement proceeds they received in we have found that a portion of the proceeds is attributable to punitive_damages and interest which are taxable under sec_61 therefore the burden is on petitioners to prove that there is substantial_authority for their reporting position respondent pled in his answer that petitioners negligently failed to report any portion of the settlement payment as gross_income for and therefore are liable for the sec_6662 penalty for negligence or disregard of rules or regulations see sec_6662 this is a new_matter the burden_of_proof is petitioners timely filed their return for calendar_year on date and the return for their short taxable_year on date therefore on respondent to prove that petitioners were negligent or disregarded rules or regulations rule a punitive_damages the issue of whether punitive_damages received in a tort or tortlike suit are excludable from income was resolved by the supreme court in 519_us_79 117_sct_452 before the supreme court's decision the courts of appeals for the fourth ninth and tenth circuits had held that punitive_damages are not excluded from income under sec_104 and the court_of_appeals for the sixth circuit had held they are excludeddollar_figure id at ___ s ct pincite the supreme court granted certiorari to resolve the conflict among the circuits the supreme court held that punitive_damages received in a tort suit for personal injuries were not received on account of personal injuries and therefore were not excluded from taxable gross_income as defined during the years at issuedollar_figure id see 66_f3d_1550 10th cir affd 519_us_79 117_sct_452 30_f3d_1077 9th cir 33_f3d_625 6th cir affg 100_tc_93 914_f2d_586 4th cir revg and remanding 93_tc_330 the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2379 amended sec_104 by adding the sentence paragraph shall not apply to any punitive_damages in connection with a case not involving physical injury or physical sickness obra sec_7641 103_stat_2379 provided the amendment shall not apply to any amount continued it is clear from the supreme court's decision that the issue of whether punitive_damages received in a tort suit are excluded under sec_104 was unresolved at the time petitioners filed their returns for and furthermore before the decision in o'gilvie v united_states supra this court decided estate of moore v commissioner tcmemo_1994_4 revd and remanded 53_f3d_712 5th cir in estate of moore we held citing 87_tc_1294 and 716_f2d_693 9th cir that punitive_damages received in a settlement of a lawsuit for malicious prosecution and invasion of privacy may be excluded from gross_income pursuant to sec_104 the court_of_appeals for the fifth circuit reversed estate of moore v commissioner supra holding that punitive_damages awarded under texas law are not intended to compensate plaintiffs for injury and are therefore not excludable under sec_104 estate of moore v commissioner f 3d pincite after we decided estate of moore but before it was reversed this court decided robinson v commissioner t c continued received pursuant to any suit filed on or before date petitioners filed suit in and are therefore within the exception to the amendment the supreme court decided the issue in 519_us_79 117_sct_452 upon the preamendment version of sec_104 the holding is therefore applicable to petitioners in this case in which we stated under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness from that section and the regulations thereunder we understand that damages received through a settlement of a lawsuit are excludable from gross_income only if the damages were received on account of a tortlike personal injury for this purpose no distinction is drawn between tortlike personal injuries that are physical versus tortlike personal injuries that are nonphysical ie psychological thus for example damages are excludable from gross_income under sec_104 if the damages were received pursuant to a settlement of a tortlike personal injury that resulted in punitive_damages 100_tc_93 see also 93_tc_330 revd 914_f2d_586 4th cir some citations omitted emphasis added as the lawsuit in the robinson case included an award for mental anguish as well as punitive_damages we allocated a percentage of the settlement amount to punitive_damages and held that the taxpayers could exclude that percentage from their gross_income under sec_104 id pincite the court_of_appeals for the fifth circuit citing 53_f3d_712 5th cir revg and remanding tcmemo_1994_4 reversed that part of our decision robinson v commissioner f 3d pincite n it is clear from these decisions that until estate of moore v commissioner supra was reversed this court was of the opinion that taxpayers residing in texas could exclude punitive_damages from income under sec_104 we therefore find that there was substantial_authority for petitioners' reporting position with respect to the punitive_damages portion of the settlement amount because of our finding that there was substantial_authority for petitioners' reporting position we need not address the issue of whether they were negligent in not reporting the punitive_damages as income accordingly we find that petitioners are not liable for the sec_6662 penalty for the portion of the underpayment_of_tax attributable to the punitive_damages portion of the settlement amount interest petitioners did not report any of the amount of the settlement proceeds that they received in as interest_income respondent determined that a portion of the settlement amount is attributable to interest petitioners have presented no argument to support their reporting position on this issue other than their assertion that sec_104 excludes the entire settlement amount in 100_tc_124 affd per curiam without published opinion 25_f3d_1048 6th cir we stated that we had last analyzed this issue in 94_tc_189 in which we held that interest was not excludable under sec_104 in aames we drew a distinction between the damages and the interest on the damages noting that the nature of interest is that it is paid because of the delay in the receipt of a principal_amount the damage award kovacs v commissioner supra pincite furthermore in kovacs we stated that the issue of the excludability of damages and the interest awarded thereon first arose in 27_bta_1339 which held applying the predecessors of sec_61 and sec_104 that interest was not part of damages and is includable in income we also stated that since riddle was decided in we have found no cases which suggest that interest_paid on an award of damages received on account of personal injury is excludable under sec_104 finally we observed that since riddle was decided the exclusion for personal injury damages has been reenacted and amended numerous times nevertheless the statute continues to exclude only damages and omits any reference to interest which implies a continuing acceptance by congress of the existing interpretation of the exclusion accordingly we find that there was no substantial_authority for petitioners' reporting position for the interest portion of the settlement amount they received in reasonable_cause and good_faith exception sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's efforts to assess the taxpayer's proper tax_liability id reliance on the advice of a professional such as an attorney or an accountant does not necessarily demonstrate reasonable_cause and good_faith reliance on professional advice however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id petitioners assert that they are not liable for any sec_6662 penalty because they relied upon the advice of their attorneys and their certified_public_accountant in reporting their income petitioner testified that at different times he asked branton who was hired to represent petitioner in his personal injury lawsuit thomas weir weir a tax attorney from san antonio and bill elms elms petitioners' certified_public_accountant if the settlement amount was taxable petitioner testified that all told him that none of the settlement amount was taxable branton testified that he did not consider himself to be a federal tax lawyer in response to a question by the court branton stated that whenever a client asked him whether an item was taxable his response has always been that he is not a tax lawyer and that the client should get a tax lawyer thus petitioners could not reasonably and in good_faith rely upon branton regarding the taxability of the settlement amount see sec_1_6664-4 example income_tax regs petitioner testified that he consulted with a tax attorney weir petitioner was not certain whether he spoke with weir on the phone or consulted with him in person nor was petitioner certain of what documents he provided weir we cannot assume the testimony of absent witnesses would have been favorable to petitioner rather the normal inference is that it would have been unfavorable 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir petitioner testified that he consulted with his accountant elms elms testified that in his initial interview with petitioner they talked extensively about the lawsuit when elms prepared petitioners' federal_income_tax return for petitioners were involved in a bankruptcy proceeding and had given their only copy of the settlement agreement to that court elms therefore never saw a copy of the settlement agreement petitioner did provide elms with a copy of the texas district court's charge to the jury and the jury's answers to the interrogatories submitted to them this document lists the amounts the jury awarded on each of the charges on which petitioner brought suit it does not however indicate that prejudgment or postjudgment interest is to be provided on the amounts elms testified that at the time he prepared petitioners' return it was his understanding that punitive_damages awarded on a personal injury case were not taxable elms was concerned whether the award included some interest_income however he concluded that no part of the amount received would be considered interest_income petitioner signed the partial settlement agreement therefore he knew that harte-hanks agreed to make a settlement payment in part for all of the postjudgment interest on the first dollar_figure million of liability petitioner knew the actual damages totaled dollar_figure he knew that columbia and hudson were not liable to pay anything unless the total award exceeded dollar_figure million and he knew that columbia and hudson paid dollar_figure million to settle their potential liability therefore petitioner knew that the settlement agreement contained pertinent information that was not included in the document he provided elms petitioner in possession of pertinent information may not claim good_faith and reasonable_cause when he stands mute while his tax adviser in ignorance of such information comes to an incorrect opinion we therefore find that petitioners are liable for the sec_6662 penalty for the portion of any underpayment of the tax required to be shown on the return that is due to not reporting the interest portion of the settlement amount as income due to our finding that petitioners are liable for the accuracy-related_penalty for the substantial_understatement of tax we need not address the issue of whether they are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations see sec_1_6662-2 income_tax regs to reflect the foregoing decision will be entered under rule
